By the Court, Dickinson, J. There is- a good deal of contrariety in the testimony, and not a little ambiguity in many portions of it. There are several instructions given by the court, to which no exception can be taken. There is one, however, where the law is stated too broadly, and as there is much confusion and contradiction in the testimony, the court cannot determine what influence or effect the instruction might have had in determining the jury to decide for the' plaintiff. The instruction is, that if they believed, from the evidence, that the plaintiff represented himself as a skilful workman, but did not. covenant to use his skill, that the defendant]would be bound to'pay him the worth of his labor. This is not the true doctrine upon the point. Where a party represents himself as a workman,, that very representation raises an implied covenant, that he will use his skill in the work which be is employed to do. It is .not necessary that he should covenant, expressly, to use such skill. When he-holds himself out to the world, that he is a workman, the law binds him to do the work in a workmanlike manner; and that expression is tantamount that it shall be done in a skilful manner. Any other rule would produce great injustice and hardship. It would enable those who profess to be mechanics, to engage to do work as such mechanics, and then wholly to excuse themselves, on a failure or breach of contract, by alleging that they had not covenanted to do it in a skilful manner. Judgment reversed.